Citation Nr: 1206531	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the RO.

In an October 2007 rating action, the RO granted service connection and assigned a 50 percent rating, effective on March 1, 2005.

In April 2009, the RO increased the rating for the service-connected PTSD to 70 percent, effective on November 13, 2007.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in March 2010.  A copy of the hearing transcript is of record.  He withdrew his request for a formal DRO hearing in September 2009.

By way of a July 2010 Board decision, the Board granted a rating of 70 percent for PTSD.  Therefore, the issue of higher rating for PTSD is no longer on appeal.  The Board inferred a TDIU claim and remanded it for further development.

The Board notes that the Veteran appointed a private attorney as his representative in January 2009.  

In August 2011, the Veteran submitted another VA form 21-22, appointing the DAV as his representative.  The Board accepts the request to change representation since it was filed within 90 days after he was notified by the RO that his case was being sent to the Board.  See 38 C.F.R. § 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The case was remanded in July 2010 for additional development of the record.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is rated as 70 percent disabling and the service-connected forehead scar is rated as 10 percent disabling, and a noncompensable rating is assigned for the residual healed fracture of the left great toe for a combined rating of 70 percent.

2.  The Veteran is shown as likely as not to be prevented from securing and following substantially gainful employment consistent with his work and educational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, criteria for the assignment of a TDIU rating by reason of service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

During the pendency of the appeal, a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in April 2010 prior to the initial adjudication of his claim in a June 2010 rating decision.  An additional VCAA letter was sent in September 2010.  

The VCAA letters indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

The Veteran also received notice in pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in an April 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the Veteran testified at a Board hearing that focused on the elements necessary to substantiate his TDIU claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  

As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA medical records, Social Security Administration (SSA) records, and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.   


II.  TDIU

In order to establish entitlement to TDIU, there must be impairment due to service-connected disabilities so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  

Subjective criteria provide for a TDIU rating when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent. 

In this case, the service-connected PTSD is rated as 70 percent disabling, and the service-connected residual forehead scar is rated as 10 percent disabling.  A noncompensable rating is assigned for the service-connected left great toe fracture residuals, and the combined rating is 70 percent.  38 U.S.C.A. § 4.25.  As such, the Veteran meets the schedular criteria for TDIU rating under 38 C.F.R. § 4.16(a).

A February 1997 treatment record noted that the Veteran was injured on the job in 1993 and filed a law suit against the company for lost wages, which was settled.  He returned to work, but was eventually laid off.  An April 1997 treatment recorded noted that the Veteran was employed by a railroad.  He was injured (i.e., upper back) when a tractor turned over and he was pinned beneath it.  

At that time, the Veteran stated that he would be applying for Social Security disability.  The Veteran also reported that he fractured his pelvis and ruptured his bladder in March 1997.  (See June 1997 VA examination).

A December 2007 VA examination noted that the Veteran stated that he had no difficulty obtaining employment due to his scar.  The Veteran reported having a tractor accident in 1997 and not being accepted back to work.  He was in a wheelchair for 3 years following the accident.  He had not pursued other avenues of employment due to physical limitations.  

The diagnosis was that of chronic PTSD, and a GAF score of 50 was entered.  The examiner noted that he had moderate symptoms of PTSD that had a moderate impact on his family relationships, mood and behavior.  The examiner noted that the Veteran's prognosis was guarded and that the symptoms of PTSD continued to negatively influence his mood and thinking.  

The Veteran underwent a VA examination in May 2010.  It was noted that the Veteran was last employed as a foreman with a railroad company about 10 to 20 years ago.  

The Veteran told the VA examiner that he was not allowed to return to his position with the railroad following his tractor accident.  The Veteran stated that he was not currently looking for employment and could not reasonably sustain formal employment due to physical factors related to his medical conditions.  

According to the VA examiner, the Veteran did not endorse any impact from symptoms of the service-connected PTSD as being related to his unemployment.  The VA examiner concluded that there was no total occupational and social impairment due to PTSD.  The examiner noted that the Veteran described having problems resulting from physical injuries rather than from PTSD or anxiety symptoms.  The diagnosis was that of an anxiety disorder, and the GAF score was 61.  

A July 2010 private opinion stated that the Veteran was disabled due to severe injuries, including a pelvic fracture.

A September 2010 private medical statement concluded that the Veteran's PTSD was a major impairment to gainful employment.  The examiner stated that "it [was] felt that the whole person prospects for meaningful employment [were] practically nil."  The Axis I diagnosis was that of PTSD, and the GAF score reported on Axis V was noted to be 48.  

The record reflects that the Veteran is receiving SSA benefits, but not based on disability.  A psychiatric review revealed that the Veteran did not have severe impairment and was assessed with affective disorder.  He stated in an assessment evaluation that he was crushed by a tractor and had not been able to work since that time.  He also mentioned, among a laundry list of ailments, that he had anger problems due to PTSD.  The SSA found the Veteran as "not credible, the allegations of W/C bound could not be verified in the records.  The pelvis fracture ha[d] healed, and the bladder injury ha[d] healed with return to normal voiding."

The record reflects that the Veteran reported having a high school education and last working in 1994 as a railroad laborer.  An August 1997 VA treatment record noted that he dropped out in 10th grade, but received his general education development (GED) while in service.

At the April 2011 hearing, the Veteran essentially testified that his mental disability made it impossible for him to work because he was easily agitated and had anger "outbursts."  (See March 2010 Hearing Transcript p. 21).

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the service-connected disability manifested by PTSD with secondary anxiety and depressive disorders as likely as not precludes the Veteran performing substantially gainful employment that would be consistent with his work and educational experience.  

The Board is free to assess medical evidence and is not obligated to accept one physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The Board notes that greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In this case, the Board finds that there is medical evidence that is both for and against the Veteran's claim.  A total compensation rating based on individual unemployability is limited to consideration of service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and retain employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

Accordingly, in resolving all reasonable doubt in the Veteran's favor, the assignment of TDIU rating by reason of service-connected disability is warranted in this case.   


ORDER

A total rating based on individual unemployability by reason of service-connected disability is granted.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


